Citation Nr: 1739577	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for keloid scar of the occipital region.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II, with bilateral cataracts.

3.  Whether the reduction in the disability rating for service-connected prostate cancer, status post prostatectomy, from 100 to 60 percent, effective November 1, 2011, was proper. 

4.  Entitlement to a disability rating in excess of 60 percent for service-connected prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April and August 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The Board acknowledges that rating reduction claims are separate from increased disability rating claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, in this case, the Agency of Original Jurisdiction (AOJ) addressed the criteria for the assignment of disability ratings in the August 2013 Statement of the Case and April 2015 Supplemental Statement of the Case, considering contemporaneous medical evidence of record.  Moreover, in an August 2017 Appellate Brief Presentation, the Veteran's representative asserted that the Veteran's symptoms associated with prostate cancer had increased in severity since the most recent evaluation of the disability.  Thus, the Board finds that both the increased disability rating claim and the propriety of the rating reduction are within its jurisdiction.

The issues on appeal had previously included entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the pendency of the appeal, by rating action dated in April 2015, the AOJ granted the claim of service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, the issue is not before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for keloid scar and glaucoma, and an increased disability rating for prostate cancer, status post prostatectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2011 rating decision proposed to reduce the disability rating for prostate cancer from 100 percent to 40 percent. 

2.  The proposed reduction was implemented in an August 2011 rating decision, whereby the disability was reduced to 60 percent, effective November 1, 2011, and was made in compliance with applicable due process laws and regulations.

3.  The medical evidence at the time of the reduction demonstrated improvement in the Veteran's prostate cancer residuals.  There had been no local reoccurrence or metastasis of the Veteran's prostate cancer; surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, in more than six months.


CONCLUSION OF LAW

The reduction of the disability rating for service-connected prostate cancer, status post prostatectomy, from 100 to 60 percent effective November 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.115a, 4.115b, Diagnostic Codes 7257, 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b), (c).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.  However, there are certain specific notice requirements which apply to a reduction in rating, and this will be discussed further in detail below.

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in disability rating of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition). 

Specifically, where a reduction in the disability rating of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105 (e).

Here, a June 2010 rating decision granted the Veteran service connection for prostate cancer and assigned a 100 percent disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from May 24, 2010.  In March 2011, the Veteran was afforded a VA examination.  A subsequent April 2011 rating decision proposed reducing the Veteran's disability rating for his prostate cancer to 40 percent.  In a letter dated April 13, 2011, the RO notified the Veteran of the reason for this proposal, invited him to file additional evidence in opposition to the reduction, and offered him the opportunity for a personal hearing.  In an August 2011 rating decision, the RO implemented the proposed reduction and assigned a reduced 60 percent disability rating, effective as of November 1, 2011.

Initially, the Board finds that the procedural guidelines found at 38 C.F.R. § 3.105 (e) were followed by the RO.  As stated above, the Veteran was notified of the RO's intent to reduce his rating for his prostate cancer residuals by letter dated in April 2011 to his address of record.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105 (e).  Final action to reduce the rating for his prostate cancer was taken pursuant to 38 C.F.R. § 3.105 (e) in an August 2011 rating decision. 

Consequently, the Board finds that the RO did not violate any of the procedures required under 38 C.F.R. § 3.105 (e). 

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question for the Board to address is whether the reduction was warranted. 

The Board initially notes that a rating reduction such as in the current appeal, which involves a Diagnostic Code with a temporal nature, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilized ratings (i.e., ratings that have been in effect for five years or more) even if the 100 percent rating had been in effect for five years.  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) (refusing to reinstate the Veteran's 100 percent disability rating under a Diagnostic Code with a two-year temporal requirement where the "rating ceased to exist two years following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure,'" and there was no evidence of local recurrence or metastases).

The Veteran's prostate cancer was rated as 100 percent disabling from May 24, 2010, to October 31, 2011, under 38 C.F.R. § 4.115b, Diagnostic Code 7528. Moreover, 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.

In this case, the medical evidence of record shows that the Veteran's prostate cancer 
was successfully treated prior to the March 2011 VA medical examination.  In this regard, on VA examination in March 2011, the Veteran's prostate-specific antigen (PSA) was stable at approximately 0.02.  There was no evidence of tumor recurrence or metastatic disease.

The Board appreciates the Veteran's contentions that his 100 percent disability rating should not have been reduced, however, there was no evidence of record to suggest local reoccurrence or metastasis.  As such, the Veteran's residuals of the prostate cancer were to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever was the predominant disability.  This was done when the RO assigned a 60 percent disability rating for symptoms associated with voiding dysfunction.  Accordingly, the Board finds that the reduction from 100 percent was proper. 


ORDER

The reduction in disability rating for service-connected prostate cancer, status post prostatectomy, from 100 to 60 percent, effective November 1, 2011, was proper.


REMAND

The Veteran and his representative assert that his prostate cancer residuals warrant a disability rating greater than 60 percent.  In the August 2017 Appellate Brief Presentation, the Veteran's representative asserted that the Veteran's symptoms associated with prostate cancer had increased in severity since the most recent evaluation of the disability which was in March 2011.  As such, the Board finds that this matter must be remanded so that an updated examination to address the current nature and severity of the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With specific regard to the issue of service connection for a keloid scar of the occipital region, a review of the service treatment records reveals that in February 1970, the Veteran was treated for a rash on the left side of the face.  In March 1970, he was treated for ongoing acne on the left side of the face.  In October 1970, he was treated for acne on both sides the face.  The Veteran's separation examination report shows that he was assessed with acne vulgaris of the face.

Following service, outpatient treatment records show that the Veteran reported having a pimple in 1971 that developed into a keloid scar in 1972.  In May 1997, the Veteran underwent a total excision of keloid with split thickness skin graft
reconstruction to the left posterior scalp.

In light of the foregoing, and given the Veteran's assertions that the keloid scar is related to his period of active service, the Board finds that a VA examination is warranted so as to determine whether any diagnosed keloid scar is related to the in-service symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With specific regard to the issue of service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus with cataracts, a VA examination report dated in August 2010 shows that the VA examiner opined that primary open angle glaucoma was not caused by or a result of diabetes mellitus.  However, in August 2017, the Veteran's representative referenced a medical treatise suggesting that type II diabetes was a risk factor for primary open angle glaucoma.  As such, in light of the potentially conflicting evidence of record, the Board finds that an additional medical opinion is required.  Moreover, while the VA examiner in August 2010 concluded that the primary open angle glaucoma was not caused by the service-connected diabetes mellitus with cataracts, an opinion was not provided as to whether the service-connected disability aggravates the primary open angle glaucoma.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician so as to determine the current severity of his service-connected residuals of prostate cancer.  The claims file must be made available to and reviewed by the examiner.  Any studies deemed necessary should be performed, and findings reported in detail.  The examiner is requested to discuss in detail all symptomatology and treatment related to the Veteran's residuals of prostate cancer, and is specifically asked to address the following:
(a) The current severity of the Veteran's prostate cancer, status post prostatectomy, to include the nature and extent of any fecal incontinence. 

(b) The current severity of the Veteran's voiding dysfunction.

(c) The current severity of the Veteran's renal dysfunction.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted keloid scar.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's keloid scar had its onset in service, or is otherwise the result of a disease or injury in service , to include the in-service treatment for acne vulgaris.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a keloid scar in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate ophthalmologist so as to determine the nature and etiology of his asserted glaucoma.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran's 
diagnosed glaucoma had its onset in service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the Veteran's glaucoma was caused (in whole or in part) by a service-connected disability, to specifically include diabetes mellitus with cataracts?

(c)  Is it at least as likely as not that the Veteran's glaucoma is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability to specifically include diabetes mellitus with cataracts?

If the Veteran's current glaucoma is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

In rendering the requested opinions, the VA examiner is directed to address the medical treatises referenced by the Veteran's representative in August 2017, suggesting that type II diabetes is a risk factor for primary open angle glaucoma.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for glaucoma in the 
Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


